
	

113 SRES 567 IS: Expressing the sense of the Senate regarding the possible easing of restrictions on the sale of lethal military equipment to the Government of Vietnam.
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 567
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. McCain (for himself, Mr. Leahy, Mr. Corker, Mr. Whitehouse, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding the possible easing of restrictions on the sale of
			 lethal military equipment to the Government of Vietnam.
	
	
		That  it is the sense of the Senate that—(1)Vietnam is an important emerging partner with which the United States increasingly shares strategic
			 and economic interests, including improving bilateral and multilateral
			 capacity for humanitarian assistance and disaster relief, upholding the
			 principles of freedom of navigation and peaceful resolution of
			 international disputes, strengthening an open regional trading order, and
			 maintaining a favorable balance of power in the Asia-Pacific region;(2)the Government of Vietnam has recently taken modest but encouraging steps to improve its human
			 rights record, including signing the United Nations Convention Against
			 Torture and other Cruel, Inhuman or Degrading Treatment or Punishment,
			 adopted by the United Nations General Assembly December 10, 1984,
			 increasing registrations for places of worship, taking greater action to
			 combat human trafficking, reviewing the Criminal Code, and beginning
			 high-level engagement with the United States and international human
			 rights nongovernmental organizations;(3)in light of growing challenges in the Asia-Pacific region and some steps by the Government of
			 Vietnam to improve its human rights record, the President should begin a
			 process to ease the United States prohibition on the sale of lethal
			 military equipment to Vietnam, which is maintained under executive
			 authority and can be changed without legislative action, but should not be
			 changed without consultation with Congress;(4)easing the prohibition on the sale of lethal military equipment to Vietnam at this time solely with
			 regard to maritime and coastal defense would further United States
			 national security interests, but steps beyond this to ease further the
			 prohibition would require the Government of Vietnam to take significant
			 and sustained steps to protect human rights, including releases of
			 prisoners of conscience and legal reforms;(5)the United States Government should continue to support civil society in Vietnam, including
			 advocates for religious freedom, press freedom, and labor rights who seek
			 to use peaceful means to build a strong and prosperous Vietnam that
			 respects human rights and the rule of law; and(6)the United States Government should continue to engage the Government of Vietnam in a high-level
			 dialogue and
			 specify what steps on human rights would be necessary for the Government
			 of Vietnam to take
			 in order to continue strengthening the bilateral relationship, including
			 to ease further the prohibition on the sale of lethal military equipment.
			
